BRYAN, Judge,
concurring specially.
I concur in the main opinion, but I write specially to note that I do not agree with the holding in Ex parte 730 So.2d 1190, 1194 (Ala.1998), as set forth in note 2 of the main opinion. However, I am bound by the decisions of the Alabama Supreme Court. See State Farm Mut. Auto. Ins. Co. v. Carlton, 867 So.2d 320, 325 (Ala.Civ.App.2001) (“[The Court of Civil Appeals] is bound by the decisions of the Alabama Supreme Court, see § 12-3-16, Ala.Code 1975, and we have no authority to overrule that court’s decisions.”).